43 N.Y.2d 671 (1977)
The People of the State of New York ex rel. Kris Satti, on Behalf of Karim K. Satti, Respondent,
v.
Anis K. Satti, Appellant.
Court of Appeals of the State of New York.
Argued October 5, 1977.
Decided November 10, 1977.
Joel S. Stern for appellant.
George P. Leshanski and Norman Perlman for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the opinion by Mr. Justice SAMUEL J. SILVERMAN at the Appellate Division (55 AD2d 149). Question certified answered in the affirmative.